Grason, J.,
delivered the opinion of the Court.
This is an appeal from an order of the Orphans’ Court of Baltimore City, passed in a proceeding under section 238 of Article 93 of the Code, with respect to certain money alleged to be the money of the deceased, and concealed by the appellee.
Section 240 of the same Article gives an appeal from the Orphans’ Courts, in proceedings like this, to the Circuit Courts of the Counties, and to the Superior Court of Baltimore City; and as the jurisdiction conferred upon the Orphans’ Courts by the Act of 1831, chap. 315, sections 12 and 13, which are codified in sections 238, 239 and 240 of Article 93, is a special and limited jurisdiction, not embraced in the jurisdiction of those Courts before the passage of the Act of 1831, chap. 315, the right of appeal depends upon the terms of the statute giving the jurisdiction, and the appeal, if given at all, must be in the mode and to the Court designated in the Act, to the exclusion of all others. Worthington, Adm’r of Warden, *556vs. Herron, decided at -the present term of this Court, ante. .p. 1.4'5, and the cases -there cited.
(Decided 20th February, 1874.)
In this case the right of appeal is given by the Statute to the Superior Court of Baltimore City exclusively, and therefore no right of appeal to this Court exists, and this appeal will be dismissed.

Appeal dismissed.